Citation Nr: 1214583	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2007.  A statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.  

In the May 2008 substantive appeal, the Veteran indicated by checking the appropriate box that he wanted a hearing before the Board in Washington D.C.  However, on a form received in June 2008, the Veteran marked the appropriate line to indicate that he wanted a hearing before a Decision Review Officer (DRO) instead of a hearing before the Board at the RO (Travel Board).  The Veteran appeared at a DRO hearing in August 2008.  A transcript is of record.    

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  The Board notes that the claim of TDIU was granted by rating decision in August 2008. 

In the February 2007 rating decision, the RO granted an increased rating of 30 percent, effective August 2006.  The Veteran appealed the disability rating assigned.  The RO readjudicated the claim as reflected in an April 2008 statement of the case and granted an increased rating of 70 percent, effective June 16, 2007.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD has been raised by the record (specifically, in a statement received in March 2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 16, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From June 16, 2007, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD, prior June 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD, from June 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2008 and May 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
 
While the May 2008 and May 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in September 2008 and June 2009 supplemental statements of the case, following the provision of notice in May 2008 and May 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
     
Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a VA examination in October 2006.  The VA has also obtained Social Security Administration (SSA) records.  On forms received in 
May 2009 and June 2009, the Veteran marked the appropriate box and line, respectively, to indicate that he had no additional evidence to submit.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment on several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school); GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436   (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

A December 2005 VA mental health consultation reveals that the Veteran experienced frequent combat-related intrusive thoughts, and had physiological and psychological distress upon exposure to reminders.  He denied current nightmares. He reported a long history of avoidance symptoms and avoided thoughts, feelings and activities related to Vietnam.  The Veteran reported numbing symptoms including long history of isolation.  He reported arousal symptoms including maintenance insomnia, history of irritability/anger, hypervigilance, and minimal hyperstartle response.  He reported a long history of depressive symptoms that included daily depressed mood for years, mild hopelessness, fluctuating motivation, anhedonia, fluctuating energy, chronic passive suicidal ideation, but with no current plan and intent.  He also denied homicidal ideation, plan or intent.  He even denied any recent violence/dangerousness toward others.  The Veteran had been divorced three times in the past.  He had limited contact with his daughters.  He reported having three "true friends" and multiple acquaintances through Alcoholics Anonymous.  

Mental status examination revealed that he was casually dressed and had adequate grooming.  He was cooperative and polite, and it was noted he had adequate eye contact.  His speech was deemed within normal limits, and had normal rate, volume and rhythm.  Flow of thought was logical and goal-oriented.  The Veteran was found to be very open and talkative.  The Veteran had a history of occasional concerns that people could read his thoughts, but that did not happen often.  He reported a history of psychotic symptoms, including auditory and visual hallucination, but denied any of it in the past 13 years since he has been sober.  His mood was described as "depressed", dysphoric.  Affect was appropriate and had full range.  He was alert and oriented in all 4 spheres.  His attention was fair, insight was good and judgment was good/fair.  The diagnosis was chronic PTSD and depressive disorder not otherwise specified.  The Veteran was assigned a GAF score of 60.

A June 2006 VA treatment record shows that the Veteran experienced recurrent flashbacks and nightmares.  He had depressed mood and complained of insomnia with early awakening.  He had mood swings.  He was divorced.  Mental status examination showed the he was alert and oriented in all three spheres.  His speech was coherent, and his affect was labile.  It was observed that there were no psychotic symptoms.  His memory was intact, and his insight was found fair.

An August 2006 VA treatment record shows that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile, and mood was stable.  The Veteran had recurrent flashbacks and nightmares.  Sleep improved slightly with medication.  The Veteran had mild mood swings and continued to isolate himself with minimal social interaction.  He continued to work as a truck driver.

October 2006 and January 2007 VA mental health notes provided that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was stable.  He had mild mood swings and occasional flashbacks, and nightmares.  It was additionally provided that the Veteran remained sober, had mild insomnia and had an adequate appetite.

An April 2007 VA treatment record reveals that the Veteran was alert and oriented in all threes spheres.  Speech was coherent, and affect was labile.  The Veteran had angry outburst, road rage episodes and increased anxiety.  The Veteran reported mild insomnia.

A June 2007 letter from S.C., MSW of the VA (who had been treating the Veteran since April 2007) provided insight as to the Veteran's symptoms.  She revealed that the Veteran is currently being seen for relationship/conversational skills and coping with everyday stressors.  She found that the Veteran was doing an adequate job of managing his anxiety, but continued to face challenging stressors on a daily basis.  She noted that the Veteran showed signs of severe impairment in functioning, marked distress, unhappiness as well as pessimism.  She observed that the Veteran had difficulty in concentrating, and decision-making.  She further observed that he has a loss of interest in normal activities and displayed signs of decreased energy.  She shared that the Veteran was also having difficulty with physical symptoms of his PTSD which manifested into tension, sweaty palms, lack of sleep and anxiety.  She stated that the Veteran displayed nervousness and anxiety while working and was unable to take the prescribed medications for anxiety since they made him drowsy.  

In a July 2007 letter from S.C., she documented the Veteran's report of overwhelming anxiety and stress.  He came in reporting intense suicidal thoughts and asked to be admitted.  S.C. had to explain to the Veteran why he would not be admitted that day, but would be admitted a couple of days later.  A contract was signed in which the Veteran gave his word that he would not hurt himself in any way and that he would call throughout the week to inform that he was fine. 

A July 2007 VA treatment record shows that the Veteran complained of worsening anxiety (PTSD and panic-like symptoms), depression and suicidal ideation.  He felt like he was on the verge of a nervous breakdown.  The Veteran took medication to help him sleep.  He reported that he was able to enjoy some television shows, but his overall interests in different activities had been poor lately.  He was feeling guilty for not being able to be there for his ex-wife and for not being a good father to his children.  He reported low energy and concentration except when working. He also reported poor appetite.  He denied any current plans of committing suicide, but admitted that for the past few weeks, his suicidal ideation has been constant.  He rated that feeling an 8 on a scale of 1 to 10 (with 10 being the most severe).  He intimated that two weeks prior, he thought about driving a truck off the road.  He also admitted that 4 to 6 months prior, he was so depressed that he contemplated using his gun to kill himself.  The VA examiner found that the Veteran described symptoms of PTSD, which included avoidance and hypervigilance.  The Veteran relived some of his bad experiences through dreams. 

Upon examination, it was observed that the Veteran had good eye contact and was talkative.  He was described as cooperative and pleasant.  His speech had normal rate, volume, latency and tone.  He was fluent.  As for mood, it was noted that the Veteran expressed that he was about to have a nervous breakdown.  Affect was seen as congruent, reactive, stable, constricted and depressed.  Thought process was seen as linear.  While there was suicidal ideation, the Veteran denied homicidal ideation.  Concentration was deemed intact.  The Veteran was oriented in all three spheres.  Insight and judgment were noted as fair.  The assessment was PTSD, rule out major/manic depressive disorder, and dysthymic disorder.  His GAF score was 35.
 
Another July 2007 VA treatment record reveals that the Veteran denied any active thoughts of suicide.  He stated, "to me suicide is just feeling like I want to die, but I have no plans of killing myself."  He was well-groomed and clean shaven.  The Veteran had good eye contact.  He was seen as cooperative and pleasant.  Speech had normal rate, volume latency and was fluent.  The Veteran reported that he was still depressed.  Affect was congruent.  Thought process was linear.  There was positive suicidal ideation.  The Veteran denied homicidal ideation and delusions.  The Veteran denied auditory and visual hallucination.  The Veteran's concentration was deemed intact.  He was oriented in all three spheres.  Insight and judgment were deemed fair.  The Veteran was assigned a GAF score of 35.

The Veteran was seen at the VA again in July 2007, he reported not isolating himself at the time, and attending groups.  It was noted that he was trying to be around others.  Albeit he denied any suicidal and homicidal ideation, he was not ready to go home since he wanted to deal with the issues of depression at the hospital.  It was observed that he was well-groomed and clean shaven.  The Veteran had good eye contact.  He was seen as cooperative.  Speech had normal rate, volume, latency and was fluent.  The Veteran reported that he felt ok.  Affect was congruent, full and reactive.  Thought process was linear.  The Veteran denied suicidal and homicidal ideation, and delusions.  The Veteran further denied auditory and visual hallucinations.  The Veteran's concentration was deemed intact.  He was oriented in all three spheres.  Insight and judgment were deemed fair.  A GAF score of 35 was assigned.

When the Veteran was seen on another occasion in July 2007, he denied any current suicidal and homicidal ideation, but was uncomfortable going home because he believed he was unable to think clearly on his new medication.  He was afraid that if he went home, he will start work and it would be unsafe for him to drive.  He wanted more help but due to his financial situation, he had to work and was unable to attend as many groups as he would like.  It was noted that he was not expressing any symptoms of PTSD during the admission.  It was additionally noted that he attended group therapy. 

An August 2007 VA treatment record showed that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was anxious and depressed.  The Veteran's flashback and nightmares worsened.  The Veteran sent most of his time at home.  He had remained sober.  He had insomnia with early awakening.  His appetite was fluctuating.

A September 2007 VA treatment record provides that the Veteran was alert and oriented in all three spheres.  His affect was labile and his mood was depressed.  The Veteran reported that his nightmares and flashbacks had increased in frequency and that his depression had worsened.  He expressed passive death wishes, but denied active suicidal ideation or plan.  He spent most of his time at home.  He had insomnia and fluctuating appetite.

An October 2007 VA treatment record reveals that he was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was depressed.  It was reported that the Veteran had exacerbation of depressive and PTSD symptoms two weeks ago, mild mood swings, and recurrent flashback and nightmares.  He expressed passive death wishes, but denied suicidal ideation or plan.  The Veteran was advised to visit the emergency room if his suicidal thoughts became overwhelming.  The Veteran spent most of his time at home.  He had insomnia with early awakening.  His appetite was adequate. 
   
When the Veteran was again seen at the VA in March 2008, he was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was depressed.  His delusional and paranoid thoughts worsened: "I keep thinking those people can read my mind when I go to Wal-Mart."  He had mood swings, recurrent flashbacks and nightmares.  He had insomnia and his appetite was deemed adequate.  

A May 2008 letter from A.S., M.D. of the VA shows that the Veteran was symptomatic of recurrent flashbacks, nightmares, auditory and visual hallucinations, paranoid thoughts, mood swings, hypervigilance, depression, insomnia and avoidance of crowds.

A May 2008 VA treatment report shows that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was depressed.  The Veteran still had recurrent flashback and nightmares.  He remained delusional and paranoid believing that people can read his mind.  He had mood swings and was easily irritable.  He still had passive death wishes but again denied active suicidal ideation or plan.  He spent most of his time at home.  He had insomnia and his appetite remained adequate.

At an August 2008 DRO hearing, the Veteran testified that he was divorced and had three adult children, who he telephoned once a year.  The Veteran reported that he was no longer employed and recalled an incident where he had threatened a fellow coworker who had pushed his buttons.  Even though he was not trusting of others, he had a friend and brother who he mentioned at the hearing.  The Veteran reported being uncomfortable around crowds and also reported feeling as if someone was looking at him in the wrong way.  He reported problems with depression and hallucination in which he heard voices whenever he isolated himself for days.  When asked if he was totally impaired because of social and occupational functioning, the Veteran responded in the affirmative.  The Veteran had worked as a truck driver up until July 2007.  The Veteran reported experiencing deep depression that he ended up at the VA medical center.  He reported that he was assigned a GAF score of 10 for two or three visits.

A December 2008 VA treatment record showed that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile.  His mood was depressed.  He still experienced recurrent flashbacks and nightmares.  He had mood swings and remained delusional and paranoid.  He had somatic complaints and mild insomnia.  His appetite was deemed adequate.

A March 2009 VA treatment record provides that the Veteran was alert and oriented in all three spheres.  Speech was coherent, affect was labile and mood was stable.  He still had flashbacks and nightmares, mood swings, and mild insomnia.  His appetite was adequate.


Analysis

I.  Prior to June 16, 2007

After comparing the symptoms to the examples listed in the regulatory rating criteria, the Board finds that a 30 percent rating adequately reflects the current level of impairment prior to June 16, 2007.  The evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety and chronic sleep impairment.  

The Board acknowledges the Veteran's difficulty concentrating and making decisions, decreased interests in normal activities and energy, and nervousness and anxiety while working.  While it can be argued that there is reduced reliability and productivity, the Board notes that the Veteran was still employed as a truck driver at the time; he was consistently alert to time, place and person; and took part in group therapy sessions.  

Turning to the specific criteria listed under a 50 percent rating, the Board acknowledges that the Veteran's disturbances of motivation and mood.  However, the Veteran's depressed mood is already contemplated by the 30 percent rating.  Additionally, as noted above, he still had a job, was oriented in all three spheres and actively participated in group therapy sessions where he interacted with other Veterans.  Further, the Veteran had appropriate affect with full range, as opposed to a flattened affect.  There was no evidence of panic attacks, difficulty understanding complex commands or impairment of memory.  A December 2005 VA mental health consultation provides that the Veteran's judgment was seen as good/fair.  

The Board also acknowledges the GAF score of 60, which is indicative of moderate symptoms that are reflected in a 50 percent rating.  However, the GAF score by itself is not determinative.  The objective clinical evidence shows that speech was not circumstantial, circumlocutory or stereotyped, but rather within normal limits with normal rate, volume and rhythm.  It was additionally noted that speech was coherent.  Despite minimal social interaction and his divorce history, he had some contact with his children, had three people who he considered friends and had been an active participant in group therapy sessions.  He also reported having multiple acquaintances from his participation in Alcoholics Anonymous.  There was no evidence of any conflicts with any of his peers or coworkers.  While he had a few relationships, there was no difficulty in establishing and maintain effective work and social relationships overall.  

The preponderance of the evidence is against the claim for evaluation in excess of 30 percent for PTSD, prior to June 16, 2007.  

II.  From June 16, 2007

The RO assigned a 70 percent rating effective June 16, 2007.  The evidence shows  that as of July 2007, the Veteran was no longer employed as a truck driver, that there was difficulty in adapting to stressful circumstances, and that at the VA in July 2007, he noticed constant suicidal thoughts and other treatment records denoted passive death wishes.  

At the August 2008 DRO hearing, the Veteran testified that he was totally impaired because of social and occupational functioning.  However, the evidence shows that the Veteran was able to attend his medical appointments and group therapy sessions. He was cooperative and pleasant.  The Veteran was not totally impaired as he was able to reflect on his relationships and interactions with others, and admitted to not being there for his spouse and not being a good father to his children.  And again, the Veteran was capable of living on his own.  There was no gross impairment of thought process or communication.  Again, judgment was seen as fair, concentration was intact, and thought process was linear.  The Veteran was able to verbalize his symptoms at his medical appointments.  His speech had normal rate, volume, latency and was fluent.  Additionally, his participation in group therapy sessions indicates no gross impairment in communication.  Further, he would not have been considered cooperative and pleasant if there had been evidence of grossly inappropriate behavior.  While he did get into to two confrontations in the past, it appears to the Board that he was in persistent danger of hurting others.   There had been no other confrontations since both incidents. 
   
While he reported suicidal ideation in July 2007, the Board notes that he was not in persistent danger of hurting himself as he was not admitted the very day he appeared before the VA social worker and shared his suicidal thoughts.  Instead, he was trusted to return home and keep the VA social worker posted on his condition for a couple of days before being admitted to the hospital.  If he were in persistent danger of hurting himself, it is doubtful that the Veteran would have been released and left alone for a few days. 

As for the remaining criteria, there was no intermittent inability to perform activities of daily living.  Here, the Veteran was seen as clean shaven and well-groomed.  There was no disorientation to time or place as he was oriented in all three spheres.  There was also no evidence of memory loss for names of loss relative, his own occupation as a truck driver or even his own name.

The Veteran further testified that he had been assigned a GAF score of 10 for the last two or three visits.  Also, on substantive appeal received in May 2008, the Veteran listed several GAF scores and the dates when they were assigned.  A review of the record does not show any of the GAF scores claimed by the Veteran.  The exaggeration weighs against the credibility of those statements and the severity of his PTSD.

The Board concludes that the preponderance of the evidence is against entitlement to a rating in excess of 70 percent from June 16, 2007.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD, prior June 16, 2007, is not warranted.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD, from June 16, 2007, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


